Title: [Diary entry: 8 April 1748]
From: Washington, George
To: 

Fryday 8th. We breakfasted at Casseys & Rode down to Vanmetris’s to get all our Company together which when we had accomplished we Rode down below the Trough in order to Lay of Lots there. We laid of one this day. The Trough is couple of Ledges of Mountain Impassable running side & side together for above 7 or 8 Miles & the River down between them. You must Ride Round the back of the Mountain for to get below them. We Camped this Night in the Woods near a Wild Meadow where was a Large Stack of Hay. After we had Pitched our Tent & made a very Large Fire we pull’d out our Knapsack in order to Recruit ourselves. Every[one] was his own Cook. Our Spits was Forked Sticks our Plates was a Large Chip as for Dishes we had none.